This cause is submitted on motion of plaintiff, appellee herein, to dismiss the appeal on the ground that the defendant, appellant herein, failed to file an appeal bond as required by law. This is an appeal on questions of law and fact. The failure to file an appeal bond as required by Section 12223-6, General Code, does not require the dismissal of the appeal. Under Section 12223-22, General Code, when an appeal on questions of law and fact is dismissed, the appeal shall stand for hearing on questions of law. However, the appeal on questions of law and fact will be dismissed.
Under the provisions of Section 11564, General Code, this court is now required to make an order relative to the time within which the bill of exceptions shall be filed. Accordingly, this court allows the defendant 30 days from the date of the entry journalizing this decision within which to prepare and settle in the trial court a bill of exceptions. The court further orders that the defendant shall be required to file such bill of exceptions in this court within ten days after it is settled in the trial court. The defendant is allowed 50 days from the date of the entry journalizing this decision within which to file his assignments of error and brief in this court. The plaintiff will be allowed 15 days after the filing of defendant's brief within which to file an answer brief, and the defendant will be allowed ten days thereafter within which to file a reply brief, if he desires to do so.
Motion sustained.
WISEMAN, P.J., MILLER and HORNBECK, JJ., concur. *Page 101